Citation Nr: 1824448	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-28 626A	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction in the Veteran's disability rating for his service-connected acquired psychiatric disability from 30 percent to 10 percent was proper.

2.  Entitlement to an increased rating for an acquired psychiatric disability, currently evaluated as 30 percent disabling.  

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Margo M. Cotman, Agent


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) from the RO.

The issue of entitlement to an increased rating for an acquired psychiatric disability, as well as the issues of entitlement to service connection for erectile dysfunction and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In June 2016, the RO restored the Veteran's 30 percent disability rating, which was a full grant of the benefit sought by him on this issue.

2.  Although the Veteran has a left ear hearing loss disability, it preexisted his active duty service, and the evidence does not indicate it was aggravated beyond its natural progression because of his service.

3.  The Veteran did not have a right ear hearing loss disability prior to service, and he now has a right ear hearing loss disability; although he suffered exposure to acoustic trauma, the evidence does not indicate that this caused his current disability.  

4.  Although the Veteran has tinnitus and suffered exposure to acoustic trauma, the evidence does not indicate that this caused his current disability.


CONCLUSIONS OF LAW

1.  There are no remaining questions of fact or law to be decided on the issue of whether the reduction in the Veteran's disability rating for his service-connected acquired psychiatric disability from 30 percent to 10 percent was proper.  See 38 U.S.C. § 7104 (2012).

2.  The criteria to establish entitlement to service connection for left ear hearing loss have not been met.  38 U.S.C. §§ 1110, 1152 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.309, 3.385 (2017).

3.  The criteria to establish entitlement to service connection for right ear hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2017).

4. The criteria to establish entitlement to service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating reduction

In June 2016, the RO restored the Veteran's 30 percent disability rating, which was a full grant of the benefit sought by him on this issue.  Having been rendered moot, the issue of whether the reduction in the Veteran's disability rating for his service-connected acquired psychiatric disability from 30 percent to 10 percent was proper, must be dismissed.  See 38 U.S.C. § 7104 (2012).  

Left ear hearing loss

The Veteran seeks service connection for left ear hearing loss.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2017).

When a disability, such as hearing loss, is noted at the time of active duty entrance, service connection may only be granted if it is shown that it is at least as likely as not that the disability worsened in severity beyond its natural progression during service, i.e., was aggravated by service.  See 38 U.S.C. § 1152 (2012); 38 C.F.R. § 3.306 (2017).  In this case, the Board observes that the Veteran's active duty entrance examination noted audiometric findings at 4000 Hertz of 40 decibels in the left ear; this clearly indicates that the Veteran's left ear hearing loss disability was noted at entrance and preexisted service.  See Service Treatment Records, 4 (Apr. 16, 2014).  For the reasons discussed below, the Board cannot find that the preexisting disability was aggravated.

First, the Veteran's separation examination did not contain audiometric findings indicating that the disability worsened during active duty service.  Compare Service Treatment Records, 14 (Apr. 16, 2014), with VA Examination, 2 (June 14, 2011).  Second, the Veteran's own lay statements indicated a reported onset date (severity increase) of approximately 1999.  See VA Examination, 1 (Feb. 4, 2009) (noting that the Veteran's chief complaint was hearing loss "for about 10 years . . .").  Based on these two points, the competent medical evidence of record, to include multiple VA examination reports (February 2009 and June 2011), clearly shows that the Veteran's disability was less likely aggravated by active duty service.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (holding that medical reports must be read as a whole).

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran's preexisting left ear hearing loss did not permanently increase in severity (i.e., was not aggravated) during service as defined by 38 U.S.C. § 1153 and 38 C.F.R. § 3.306.  Whereas aggravation of the preexisting left ear hearing loss is not demonstrated, the criteria to establish service connection have not been met; as the preponderance of the evidence is against the claim, it must be denied.  Wagner, 370 F.3d at 1096; Alemay v. Brown, 9 Vet. App. 518 (1996).

Right ear hearing loss

The Board observes that the Veteran did not have a preexisting right ear hearing loss disability at service entrance.  Compare Service Treatment Records, 4 (Apr. 16, 2014), with 38 C.F.R. § 3.385 (2017).  Thus, the general provisions governing service connection apply.  Establishing service connection generally requires (1) the existence of a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 U.S.C. § 1110 (2012); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran has been competently diagnosed with right ear hearing loss; this diagnosis meets VA's specific regulatory criteria, which satisfies the first service connection element.  See 38 C.F.R. § 3.385; Shedden, 381 F.3d at 1167.  His exposure to acoustic trauma during active duty service satisfies the second service connection element.  See Shedden, 381 F.3d at 1167.

Regarding the final element of causation, the Board observes that as an organic disease of the nervous system, the Veteran's diagnosis of right ear sensorineural hearing loss allows him to potentially establish a nexus based on demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.309; Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  In this case, the Board observes that the Veteran reported that his right ear hearing loss disability began in 1999.  See VA Examination, 1 (Feb. 4, 2009) (noting that the Veteran's chief complaint was hearing loss "for about 10 years . . .").  This competent report of symptoms is credible because it is consistent with the other evidence of record.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Considering the significant gap between the Veteran's active duty service and his reported onset of right ear hearing loss, the Board cannot find that he has established continuity of symptoms.  See Walker, 708 F.3d at 1335.  

The medical evidence of record, to include the Veteran's February 2009 and June 2011 VA examinations, failed to establish a positive nexus between the Veteran's active duty service and right ear hearing loss.  See, e.g., VA Examination, 4 (June 14, 2011).  A fair reading of the examination report in its entirety leaves the reasonable impression that the June 2011 examiner felt that the significant gap between active duty service and the onset of symptoms, combined with the sloping degrees of hearing acuity across various thresholds, indicated that the disability was caused by the natural aging process, rather than active duty acoustic trauma.  See Acevedo, 25 Vet. App. at 294.  Absent competent evidence of a nexus, the Board must find that criteria to establish service connection for right ear hearing loss have not been met; as the preponderance of the evidence is against the claim, it must be denied.  See Shedden, 381 F.3d at 1167; Walker, 708 F.3d at 1335; Alemay v. Brown, 9 Vet. App. 518 (1996).

Service connection for tinnitus

The Veteran has tinnitus and suffered exposure to acoustic trauma during active duty service; this satisfies the first two service connection elements.  See Shedden, 381 F.3d at 1167; Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Regarding the final element of causation, the Board observes that as an organic disease of the nervous system, the Veteran's diagnosis of tinnitus allows him to potentially establish a nexus based on demonstrating continuity of symptomatology.  See Walker, 708 F.3d at 1335.  In this case, the Board observes that the Veteran first reported that his tinnitus began in 1999.  See VA Examination, 2 (Feb. 4, 2009) (noting that the Veteran reported having tinnitus "for about 10 years . . .").  However, the Board also observes that the Veteran would later report that his tinnitus began during active duty.  See VA Examination, 2 (June 14, 2011).  This clear inconsistency negatively impacts the credibility of the Veteran to show continuity of symptoms that began during active duty service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995); Pond v. West, 12 Vet. App. 341 (1999).  

Given the significant gap between active duty service and reported onset, the VA examinations of record have failed to find a positive nexus.  See, e.g., VA Examination, 4 (June 14, 2011).  Absent any competent and credible evidence of a nexus, the Board must find that the criteria to establish service connection for tinnitus have not been met; as the preponderance of the evidence is against the claim, it must be denied.  See Shedden, 381 F.3d at 1167; Charles, 16 Vet. App. at 374 (2002); Walker, 708 F.3d at 1335; Alemay v. Brown, 9 Vet. App. 518 (1996).


ORDER

The issue of whether the reduction in the Veteran's disability rating for his service-connected acquired psychiatric disability from 30 percent to 10 percent was proper, has been rendered moot and is dismissed.

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.

REMAND

Service Connection

The Board observes that the Veteran was provided with a VA examination of his erectile dysfunction in January 2011; although the examiner rendered a negative nexus opinion, she acknowledged that the Veteran's psychiatric disability and medications were potential causes of his erectile dysfunction.  See VA Examination 3 (Jan. 7, 2011).  Notably, the Veteran is service-connected for an acquired psychiatric disability, which makes the VA examination inadequate to fairly adjudicate his claim.  Once VA provides an examination, it must provide an adequate one; consequently, the claim must be remanded.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Regarding the Veteran's claimed sleep apnea, the Board observes that he has been diagnosed with this disability; the record also indicates potential entitlement to service connection on both a direct and secondary basis.  See Service Treatment Records, 7 (Apr. 16, 2014) (noting respiratory issues during active duty); see also VA Treatment Records, 37 (Jan. 15, 2013) (indicating a possible connection between the Veteran's claimed sleep apnea and his acquired psychiatric disability).  Based on these observations, the Board finds that the Veteran should be provided with a VA examination to fairly adjudicate his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Increased Rating

The Veteran's records of treatment suggest his service connected psychiatric disorder may have increased in severity since he was last examined for VA purposes in 2015.  A more contemporaneous examination for rating purposes is indicated.  

Accordingly, the case is REMANDED for the following action:

1.  With any assistance as necessary from the Veteran obtain any outstanding VA and/or private treatment records relevant to the claims remaining on appeal.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed erectile dysfunction.

After reviewing the record and performing any necessary diagnostic testing, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction was caused or aggravated by any of his service-connected disabilities, to include any prescribed medications for such disabilities.  

A clear and complete rationale should be provided for any opinions expressed.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed sleep apnea.

After reviewing the record and performing any necessary diagnostic testing, the examiner should opine whether it is at least as likely as not that the Veteran's sleep apnea was caused by, or otherwise related to, his active duty service.

The examiner should also opine whether it is at least as likely as not that the Veteran's sleep apnea was caused or aggravated by any of the Veteran's service-connected disabilities, including his psychiatric illness.

A clear and complete rationale should be provided for any opinions expressed.

4.  Schedule the Veteran for an appropriate VA examination to determine the impairment arising from his psychiatric disability.  All indicated tests and studies should be accomplished, and the findings reported in appropriate detail.  

5.  After the above development has been accomplished, re-adjudicate the claims remaining on appeal.  If any of the benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


